Per Curiam.
This is plainly a case of submission to arbitration ; it is, in no respect, a reference under the statute. The parties chose to enter their submission upon the minutes of the Court, and to direct the arbitrator to make report to the Court; but all this does not vary the rights of the parties, nor authorize the Court to give judgment immediately on the award.
The submission to arbitration was a discontinuance of the suit.
In the case of Yates v. Russell, in the Court of Errors, (a) it was expressly stipulated by the attorney for the defendant, that if the referees reported against him, judgment should be entered against him for the sum so reported. And that was considered equivalent to a plea of confession for that amount. But in this case there is no such stipulation. We are, therefore, of opinion, that Mr. Bacon’s report is to be regarded as an award merely; and that the judgment thus summarily entered upon it was erroneous.
judgment of reversal.

 Vide 17 Johns. Rep. 461.